Citation Nr: 0916315	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the claim for entitlement to service 
connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran's Claims file has since been 
transferred to the RO in Detroit, Michigan.

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) in September 2005.  A copy of the transcript 
has been associated with the record.  As explained below, it 
appears that the Veteran wished to reschedule a Board 
hearing, originally scheduled for August 22, 2006.  However, 
a new hearing has not been rescheduled, and there is no 
evidence of record to demonstrate that the Veteran has waived 
his right to a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the 
Veteran requested a Travel Board hearing which has not been 
rescheduled.  Accordingly, this matter is not ready for 
appellate disposition.

In October 2005, the Veteran requested a Travel Board hearing 
at the Detroit, Michigan, RO.  In July 2006, a letter was 
mailed to the Veteran acknowledging his scheduled hearing in 
August 2006.  However, according to the Veteran's claims 
file, this hearing was not conducted and there is no 
indication in the record that the Travel Board hearing 
request has been withdrawn.  In the Veteran's claims file, 
handwritten on the July 2006 hearing notice, is a note that 
reads "Reschedule - 8/22/06." signed by one of the Board's 
Veterans Law Judges.

Accordingly, this case is remanded to the RO for the 
following action:

Schedule the Veteran for a personal 
hearing before a Veterans Law Judge 
sitting at the Detroit VARO.  The Veteran 
and his representative should be notified 
of the date and time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


